DETAILED ACTION
This Office Action is responsive to the amendment filed on 8/26/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nobumoto et al, JP2005-089524.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nobumoto et al, JP2005-089524, in view of Kitahara et al, US2012/0015124.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Response to Arguments
Applicant’s arguments, filed 8/26/2022, with respect to the rejection over Nobumoto under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive with regards to the rejection over Nobumoto under 35  U.S.C. 103.
Applicant argues that the prior art does not provide motivation to perform the supercritical extraction under conditions required to obtain a product having the desired purity, as Nobumoto discloses a preference for milder purification conditions.
It has been held that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments," Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).  "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments,” In re Susi 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP § 2123 [R-5]). Contrary to applicant’s arguments, the prior art teachings are not limited to the conditions of temperature and pressure used in its examples. Nobumoto teaches that the pressure and temperature used during the prior art purification process are only required to be greater than the critical pressure (about 7.38 MPa) and critical temperature (about 31.1 °C) of carbon dioxide (¶0021). The narrow ranges for temperature and pressure utilized in the prior art examples does not teach away from Nobumoto’s broader teaching that the supercritical fluid extraction can be performed at any pressure greater than 7.38 MPa and any temperature greater than 31.1 °C; note that these ranges overlap the ranges applicant argues are necessary to achieve the desired purity.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05).
Nobumoto discloses the purification of a fluororesin via supercritical carbon dioxide extraction, wherein said purification is done under conditions of temperature and pressure that overlap the ranges used to prepare the invention of the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to perform the prior art purification at a temperature and pressure sufficient to obtain the required purity; see In re Wertheim, In re Woodruff, and In re Aller cited above. Applicant’s argument that the prior art does not teach a process utilizing the required temperature and pressure therefore is not persuasive. The cited data therefore does not demonstrate that the prior art process would not be capable of making the claimed invention as alleged by applicant.
Applicant argues that the prior art does not render the claimed invention obvious because it does not recognize that components having a molecular weight in the range of 202-903 are associated with blisters or cracks. In response, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant; see In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). As discussed in the previous Action, Nobumoto discloses a process to purify a fluororesin in order to remove impurities with a molecular weight less than 10000; note that these impurities will include those having a molecular weight of 202-903. The prior art teaches that such lower molecular weight impurities were known to leech out of the fluororesin, potentially contaminating its surroundings. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to optimize the content of impurities having a molecular weight less than 10000 through routine experimentation in order to reduce the occurrence of contaminants leeching out of the fluororesin into its surrounding environment. It therefore is not persuasive to argue that Nobumoto does not associate the impurities with blistering and/or cracking, as the prior art provides the motivation to remove any components having a molecular weight less than 10000 to prevent leeching of impurities from the fluororesin.
Furthermore, “[T]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”; In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d)). The data provided by applicant compares inventive examples wherein the peak intensity is at most 500 (see specification Table 2) to comparative examples wherein the peak intensity is at least 1600 (see declaration of Kuwajima Table A). Note that the claimed upper limit of 1000 is approximately halfway between these values. Because the difference between the claimed limit and the values disclosed in the examples is so great, the cited data does not demonstrate the criticality of the claimed range. The rejection is therefore maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765   

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765